Citation Nr: 1749416	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-49 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a disability characterized by an irregular heartbeat.  


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran had active service from June 2004 to November 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the appeal has been transferred to the RO in Roanoke, Virginia.

In July 2014, the Board remanded the appeal for additional evidentiary development.  Most recently, the Board remanded the claim in July 2016.  A review of the record shows that the AOJ has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A disability characterized by an irregular heartbeat has not been present during the period of the claim.


CONCLUSION OF LAW

The criteria for service connection for a disability characterized by an irregular heartbeat not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Laws

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases, including cardiovascular-renal disease, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran asserts that service connection for an irregular heart beat is warranted.  Specifically, he contends that the condition had its onset during active service and has continued since that time.

Service treatment records show complaints of chest pain.  Notably, a December 2004 flight examination revealed a normal clinical evaluation of the chest.  However, an echocardiogram was read as having a short PR, no delta wave.  An internal medicine consult was requested.  The physician indicated that the impression was possible preexcitation with evidence of SVT/asymptomatic.  In a January 2005 abbreviated aeromedical examination, the Veteran denied chest pain or pressure, but reported rapid or irregular heartbeat.  In correspondence from the bureau of medicine and surgery dated in January 2005, it was determined that, based on the December 2004 flight physical, the Veteran was not physically qualified for all duty flying due to anomalous atrioventricular excitation without evidence of SVT, with normal cardiology evaluation.  It was noted that the condition is considered permanent.  The Veteran presented to cardiology in February 2007 with a history of chest discomfort.  In a November 2007 flight examination, the Veteran reported a history of chest pain or pressure.  The flight surgeon commented that the Veteran experienced chest pain with exercising and chest tightness.  In March 2008, the Veteran sought treatment for interventricular conduction delay versus pre-excitation.  The physician noted that electrocardiogram showed a normal heart rating.  He also reported that a Holter monitor showed a normal heart rate and rhythm in 2004 and no evidence of significant arrhythmia.  Cardiovascular stress test showed atypical chest pain.  In February 2009, the Veteran was treated for complaints of chest pain.  He was assessed with atypical and pleuritic chest pain and essentially no cardiac factors.  The physician indicated that it presented more like chest wall pain.  In a September 20009 report of medical history, the Veteran reported a history of pain or pressure in the chest and palpitation, pounding heart, or abnormal heart rate.  He indicated that when exercising, he sometimes experienced pain on the left side of his chest. 

The Veteran underwent a VA examination in November 2009.  With regard to his medical history, the Veteran reported being diagnosed with an irregular heart beat and severe pain.  He stated that the condition had existed since January 2007.  The examiner noted that both EKG and Holter Monitor confirmed the diagnosis of arrhythmia.  It was documented that as a result of the Veteran's heart condition, he had experienced angina and dizziness.  He had no shortness of breath, syncope attack, or fatigue.  The symptoms occurred when exercising for a period of time.  They occurred intermittently, as often as once a month.  The Veteran reported that he did not have a history of heart attacks, has not had any surgery for his heart condition, and is not receiving any treatment for the claimed condition.  On clinical examination, the Veteran's heart was found to be normal and he exhibited a regular rate and sound.  There were no heaves, thrills, murmurs, or gallops.  The EKG and chest x-ray results were within normal limits.  The examiner determined that for the claimed condition of irregular heartbeat, there is no diagnosis because there is no pathology to render a diagnosis.  

In a statement from the Veteran received in July 2010, he stated that he no longer participated in any strenuous activated due to his irregular heartbeat.  

In March 2014, the Veteran underwent a VA examination in which costochondritis was assessed.  The examiner determined that the atypical chest pain and chest wall pain are typical symptoms of costochondritis.  In an April 2014 rating decision, the RO granted service connection for costochondritis.  

The Veteran was provided a VA heart conditions examination in September 2014.  The examiner noted that the Veteran had never been diagnosed as having a heart condition.  He noted that a 2008 echocardiogram had been normal and that 2008 METs testing results had been normal.  Following evaluation of the Veteran, the examiner determined that no cardiac conditions existed.  

An additional VA heart conditions examination was provided in June 2015.  Following examination of the Veteran, the examiner also concluded that the EKG at the time of examination was within normal limits.  

In an August 2015 medical opinion, the examiner indicated that the Veteran had variable PR intervals on EKG.  PR intervals under a vagal tone and variability in many cases are within normal limits.  She noted that "a possible pre-excitation diagnosis" was considered during active service, which the examiner indicated was likely intranodal bypass track but asymptomatic.  However, a definitive diagnosis had never been made - the Veteran has had no documented abnormal arrhythmias and is on no medication.  The Veteran has atypical non-cardiac chest pain and no clinical arrhythmias have been documented.  The examiner noted that on the basis of review of the claims files, she was unable to document a definitive diagnosis of pre-excitation or clinical dysrhythmias.  She confirmed that no heart disease has been documented.  She also indicated that a medical opinion was not provided regarding arrhythmias since no clinical rhythm disturbance was documented in the claims file.  

The examiner opined that the claimed arrhythmia, diagnosed in service with possible preexcitation without evidence of SVT asymptomatic, was not currently diagnosed with a cardiac condition with normal EKG, was at least as likely as not incurred in or caused by the claimed in-service injury event, or illness.  She also opined that the Veteran's atypical chest pain, diagnosed in service with atypical chest pain, not currently diagnosed with a cardiac condition, but with continued complaint of atypical chest pain, was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  In support of this finding, the examiner noted that there was no evidence of arrhythmia pre-existing military service.  During his military service, the Veteran had an EKG for his Aviation Crew Member physical in December 2004 that was interpreted as showing a short PR interval.  Workup was negative, but internal medical provider assessment was possible preexcitation without evidence of SVT/asymptotic.  She noted that the Veteran was asymptomatic at that time and received a waiver for duty as an Aviation Crew Member.  A subsequent heart evaluation by cardiology for complaints of chest pain in March 2009 included a statement that indicated assessment of normal EKG with structurally normal heart.  Atypical chest pain was assessed.  The examiner noted that the Veteran currently has a normal EKG, but continues to complain of chest pain that he describes as sharp in quality with working out.  The examiner confirmed that such symptom is atypical chest pain. 

In a September 2016 addendum opinion, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She explained that, after a review of the entire claims file, no irregular heart beat was documented on active duty.  No cardiac condition was diagnosed on active duty.  No arrhythmia was documented on active duty.  As of the time of the 2015 VA examination, no arrhythmia or irregular heartbeat was documented.  She referenced her 2015 addendum opinion for further discussion.  

In a February 2017 addendum opinion, the examiner indicated that her opinion was unchanged.  

An additional medical opinion was obtained by a different examiner in April 2017.  The examiner opined that it is less likely than not that the Veteran's claimed cardiac disorder characterized by an irregular heartbeat is related to and/or was aggravated by military service.  In this regard, the examiner explained that the service treatment records were silent for a diagnosis of cardiac arrhythmia and/or pathologic structural changes in the cardiac tissues and/or cardiac function and conductivity.  Additionally, the examiner noted that pain is not a clinical symptom, not a diagnosis.  She noted that the Veteran's active duty presentation was atypical chest pain without cardiovascular diagnostic and/or conductive study pathology.  Therefore, it is less likely than not that the clinical presentation for atypical chest pain relates to and/or is associated with a diagnosis of a structural, conductive and/or rhythmic dysfunction.  Additionally, current cardiovascular examinations were negative for chronicity and continuity of any cardiovascular pathology, to include as and/or characterized by an irregular heartbeat.  In so finding, she noted that a comprehensive view of the claims file lacked sufficient objective cardiovascular-based evidence to support a diagnosis of cardiac arrhythmia with continuous chest pains symptoms.  She indicated that she agreed with the findings of the previous VA examiner.  

In summary, the examiner opined that it is less likely than not the Veteran's claimed disorder characterized by an irregular heartbeat relates to and/or was aggravated by military service because the evidence is not supportive of a diagnosis of a disease that began in or was made worse during active service or an event in service causing injury or disease; a current physical or cardiovascular disability; and a relationship between the current claimed disability and active service.  

Analysis

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for a disorder characterized by an irregular heartbeat.  

After carefully considering the record on appeal, the Board finds that the evidence establishes that the Veteran does not currently have a disability characterized by an irregular heartbeat nor has he had the claimed disability at any time during the appeal period.

As noted herein, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Board has carefully reviewed the record on appeal and can find no clinical indication that the Veteran currently has the claimed condition.  The Board has reviewed the Veteran's service treatment records noting complaints of chest pain, to include a December 2004 finding of possible preexcitation with evidence of SVT/asymptomatic.  Notwithstanding, subsequent service treatment records note a diagnosis of atypical chest pain.  The Board acknowledges that the November 2009 VA examiner indicated that appellant's medical history included a confirmed diagnosis of arrhythmia.  However, service treatment records are negative for a diagnosis of an arrhythmia.  Further, findings at the time of the November 2009 VA examination and subsequent VA examinations and medical opinions make clear that the Veteran does not currently exhibited a disability manifested by an irregular heartbeat.  The Board observes that the Veteran has reported symptoms of atypical chest pain and an irregular heartbeat.  Symptoms alone, however, without a finding of an underlying disorder, cannot be service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that "[p]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").  The Veteran's chest pain has been associated with his service-connected costochondritis.  The record contains no indication that at any time following separation from military service that the Veteran has been diagnosed with a disability characterized by an irregular heartbeat.  

The Board acknowledges that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a Veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's statements regarding his symptoms relate to a medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Questions of competency notwithstanding, the probative value of the Veteran's lay assertions are less than the reasoned opinions of the trained VA examiners who conducted examinations of the Veteran and found that he did not have a diagnosed disability.

In summary, the most probative evidence of record establishes that the Veteran does not currently have a disability manifested by an irregular heartbeat, nor has he had such a disability for any period of the claim.  The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Absent any probative evidence showing that the Veteran currently has a disability characterized by an irregular heartbeat, the Board finds that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a disability characterized by an irregular heartbeat is denied.  




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


